UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-51225 SearchCore, Inc. (Exact name of registrant as specified in its charter) Nevada 43-2041643 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26497 Rancho Parkway South Lake Forest, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(855) 266-4663 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 12, 2013, there were 39,368,772 shares of common stock, par value $0.001, issued and outstanding. SEARCHCORE, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 40 ITEM 4 Controls and Procedures 40 PART II – OTHER INFORMATION 41 ITEM 1 Legal Proceedings 41 ITEM 1A Risk Factors 41 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 41 ITEM 3 Defaults Upon Senior Securities[ 42 ITEM 4 Mine Safety Disclosures 42 ITEM 5 Other Information 42 ITEM 6 Exhibits 43 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1Financial Statements SEARCHCORE, INC. Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable - Other current assets Current assets - discontinued operations TOTAL CURRENT ASSETS $ $ Property and equipment, net Intangible assets: Domain names Trademarks Web software, net Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Notes payable Notes payable - related party Current liabilities - discontinued operations TOTAL CURRENT LIABILITIES $ $ LONG TERM LIABILITIES Other accrued liabilities Notes payable - Notes payable - related party - TOTAL LONG TERM LIABILITIES TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value: 20,000,000 shares authorized; zero shares issued and outstanding at September 30, 2013; zero shares issued and outstanding at December 31, 2012; - - Common stock, $0.001 par value: 200,000,000 shares authorized; 38,972,967 shares issued and outstanding at September 30, 2013, 80,549,563 shares issued and outstanding at December 31, 2012, Treasury stock; Zero shares issued and outstanding at September 30, 2013, 42,581,596 shares issued and outstanding at December 31, 2012, - - Paid-in capital ) ) Retained earnings TOTAL STOCKHOLDERS' EQUITY ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SEARCHCORE, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, REVENUE Sales $ Total revenue OPERATING EXPENSES Cost of sales Selling, general and administrative expenses Total operating expenses Operating Income (loss) ) ) Other Income (Expense) Gain on change in fair value of earn-out liabilities - - Interest income Interest expense ) - - Total other income INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) ) Provision for Income Taxes - - INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) Loss from discontinued operations, net of zero and $73,000 tax benefit for the six months ended September 30, 2013 and 2012, respectively, and net of zero and $3,000 tax benefit for the three months ended September 30, 2013 and 2012, respectively. ) NET INCOME (LOSS) $ ) $ $ ) $ Income (loss) per share, Basic and Diluted Income (loss) from continuing operations $ ) $ $ ) $ Income (loss) from discontinued operations ) Total income (loss) per share $ ) $ $ ) $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SEARCHCORE, INC. Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, September 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation Amortization Stock-based compensation - Gain on sale of WeedMaps - Gain on change in fair value of earn-out liabilities - ) Loss on abandonment - - Changes in operating assets and liabilities: Accounts receivable ) Inventories - Prepaid expenses and deposits ) Other assets Accounts payable and accrued liabilities Net cash (used in) provided by operating activities ) Cash flows used in investing activities: Purchases of property and equipment ) ) Purchases of intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on note payable ) ) Proceeds from note payable - Payments on note payable - related party - ) Net cash from (used) in financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing and financing activity: Shares issued pursuant to MMJMenu acquisition $
